            Case 2:19-cv-01998-RSL-MAT Document 106 Filed 02/23/21 Page 1 of 2




 1

 2

 3

 4

 5
                                     UNITED STATES DISTRICT COURT
 6                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 7

 8   STEVEN DARBY MCDONALD,

 9                                   Plaintiff,                      Case No. C19-1998-RSL-MAT

10            v.                                                     ORDER STRIKING MOTIONS FROM
                                                                     MOTION CALENDAR
11   SARA KARIKO, et al.,

12                                   Defendant.

13

14            This is a 42 U.S.C. § 1983 prisoner civil rights action. Currently pending before the Court

15   are defendants’ motion for summary judgment (Dkt. 58, re-noted to March 5, 2021 to allow

16   plaintiff additional time to respond), plaintiff’s motion for appointment of counsel (Dkt. 76, noted

17   for January 22, 2021), plaintiff’s second motion for preliminary injunction 1 (Dkt. 78, noted for

18   January 22, 2021), plaintiff’s motion to hold law librarian in contempt of court (Dkt. 93, noted for

19   February 12, 2021), plaintiff’s “motion/request for some time to have his appendix section

20   returned” (Dkt. 94, noted for February 19, 2021), and plaintiff’s “motion/request to comply with

21   counsel’s demand to produce” (Dkt. 96, noted for February 19, 2021).

22

23            1
               The Court notes that plaintiff filed a prior motion for preliminary injunction which was recently denied.
     Dkt. 105. Plaintiff’s second motion for preliminary injunction appears to raise similar issues and seek similar relief.
     Dkt. 78.

     ORDER STRIKING MOTIONS FROM
     MOTION CALENDAR - 1
           Case 2:19-cv-01998-RSL-MAT Document 106 Filed 02/23/21 Page 2 of 2




 1          On January 27, 2021, Chief Judge Ricardo S. Martinez issued an order affirming the

 2   undersigned’s order denying plaintiff’s request that the undersigned voluntarily recuse herself in

 3   this matter. Dkt. 90. On February 10, 2021, plaintiff filed a notice of appeal of the Chief Judge’s

 4   January 27, 2021, order. Dkt. 102. That appeal is currently pending before the United States Court

 5   of Appeals for the Ninth Circuit and it would be inappropriate for this Court to take any further

 6   action with respect to this case until plaintiff’s appeal has been resolved.

 7          Accordingly, this Court hereby ORDERS as follows:

 8          (1)     Defendants’ motion for summary judgment (Dkt. 58), plaintiff’s motion for

 9   appointment of counsel (Dkt. 76), plaintiff’s second motion for preliminary injunction (Dkt. 78),

10   plaintiff’s motion to hold law librarian in contempt of court (Dkt. 93), plaintiff’s “motion/request

11   for some time to have his appendix section returned” (Dkt. 94), and plaintiff’s “motion/request to

12   comply with counsel’s demand to produce” (Dkt. 96) are STRICKEN from the Court’s motion

13   calendar. The Court will re-note the motions for consideration once it has been notified by the

14   Ninth Circuit that plaintiff’s appeal has been resolved.

15          (2)     The Clerk is directed to send copies of this order to the parties and to the Honorable

16   Robert S. Lasnik.

17          Dated this 23rd day of February, 2021.

18

19                                                          A
                                                            Mary Alice Theiler
20                                                          United States Magistrate Judge

21

22

23



     ORDER STRIKING MOTIONS FROM
     MOTION CALENDAR - 2
